Citation Nr: 1646908	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  12-35 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied entitlement to service connection for sleep apnea.

The Veteran testified before the undersigned Veterans Law Judge in January 2016.  A transcript of that hearing is of record.


REMAND

When required to adequately adjudicate a claim, VA must provide a medical examination assessing the claimed disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is fully informed.  Barr v. Nicholson, 21 Vet App. 303 (2007).  A medical examination is fully informed when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

A review of the record shows that an etiology opinion was procured by VA in November 2009.  Upon reviewing the claims file the November 2009 VA examiner concluded that it is was less likely as not (less than 50 percent probability) that the Veteran's obstructive sleep apnea was caused by or related to active service.  The basis for that medical conclusion was that medical testing for sleep apnea during the Veteran's active duty service did not result in a diagnosis of sleep apnea and that the "preponderance of the medical evidence and expertise indicates that OSA is predominantly caused by a developmentally narrow oropharyngeal airway with superimposed weight gain [] and natural aging."  The examiner further explained "as such, the precise moment that these factors came together to create the critical level to induce sleep apnea cannot be determined."  The Board notes that the Veteran was not diagnosed with sleep apnea until May 2009, approximately two years after separation from active service.

The Veteran's service treatment records indicate that the Veteran's weight was 166 pounds in June 1999, 169 pounds in June 2000, 180 pounds in May 2002, 167 pounds in May 2003, 174 pounds in May 2004, 180 pounds in March 2005 with a body mass index (BMI) of 27.37, and 169 pounds in June 2005 with a BMI of 27.22.  The Veteran's March 2007 indicates that at the time of retirement he was 42 years old, 5 feet 6 inches tall, weighed 180 pounds, and had a BMI of 27.37.  A sleep study conducted in August 2003 indicates snoring without demonstrable sleep apnea, and the absence of "significant sleep apnea."  The Veteran reported loud snoring and apnea to his physician in May 2003.  The Veteran reported sleeping problems and acid reflux in May 2004.  He reported tossing and turning and waking up in the middle of the night.  Prior to that, the Veteran had been prescribed Ambien in March 2002, after he complained of insomnia, which he attributed to occupational stress.  The Veteran reported frequent trouble sleeping, depression, and excessive worry in February 1994.  The Veteran's September 1982 enlistment physical indicates that at that time he was 5 feet, 7 inches tall, and weighed 142 lbs.  He did not report any trouble sleeping at that time.

A January 2011 etiology opinion from the Veteran's primary care provider, confirmed the May 2009 diagnosis of obstructive sleep apnea, and opined that the Veteran's sleep apnea condition was an ongoing condition that was most likely untreated for several years before it was diagnosed.

On a review of the service medical records, the Board finds that the November 2009 VA etiology opinion is inadequate for rating purposes because it is not supported by adequate rationale.  While the examiner explains the factors that cause sleep apnea include weight gain and advanced age, the examiner did not acknowledge the Veteran's documented weight gain in the last several years of service and his aging during service.  More specifically, the examiner did not discuss the Veteran's weight and BMI subsequent to the May 2003 in-service sleep study, or his continued complains of trouble sleeping during that time.  Additionally, the Board observes that the November 2009 VA examiner did not have an opportunity to review the January 2011 etiology opinion as that opinion was not yet available for review.  Finally, the Board notes that although the examiner observed that the precise "moment" the factors of narrow oropharyngeal airways, superimposed weight gain, and natural aging "came together to create the criterial level to induce obstructive sleep apnea cannot be determined" the examiner nonetheless concluded that the Veteran's sleep apnea was less likely as not related to service solely due to a negative August 2003 sleep study, despite the Veteran's continued service through May 2007.  The examiner did not explain why is was  more likely that sleep apnea manifested in the two years after service rather than the four years during service after the August 2003 sleep study.  Accordingly, a remand is required to obtain an etiology opinion that considers that new evidence and the Veteran's service medical records, including his weight and age subsequent to the August 2003 sleep study.

Additionally, the Board notes that the Veteran's service separation form, DD Form 214, a document which characterizes the nature and duration of service, is currently not of record.  Since the claim is already being remanded for additional development as outlined above, for completeness, a copy of the Veteran's DD Form 214 should be acquired and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of obstructive sleep apnea with a medical doctor who has not previously examined him.  The examiner must review the claims file and should note that review in the report.  The examiner must take a detailed history from the Veteran, and should discuss the lay statement regarding presence and onset of symptoms.  Although an independent review of the claims file is required, the Board calls the examiner's attention to (1) the service medical records, to include an August 2003 sleep study that found no significant sleep apnea, (2) a May 2009 sleep study that diagnosed sleep apnea, (3) August 2009 treatment records, (4) a January 2011 etiology opinion, and (5) the January 2016 Board hearing testimony.  The examiner must provide all findings, along with a complete rationale for any opinion, in the examination report.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea (1) began during active service, or (2) is related to any incident, event, disease, or injury during service.  In doing so, the examiner must specifically comment on the Veteran's service medical records, including those records that document weight gain and increasing age throughout active service.  The examiner must also address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.

2  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

